UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Rexahn Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Commission File No.: 001-34079 Delaware 11-3516358 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15245 Shady Grove Road, Suite 455 Rockville, MD 20850 (Address of principal executive offices, including zip code) Telephone: (240) 268-5300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer þ Non-Accelerated Filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 95,345,656 shares of common stock outstanding as of August 8, 2012. REXAHN PHARMACEUTICALS, INC. (A Development Stage Company) TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 1) Condensed Balance Sheet at June 30, 2012 (unaudited) and December 31, 2011 3 2) Condensed Statement of Operations (unaudited) for the three and six months ended June 30, 2012 and 2011 and cumulative from March 19, 2001 (inception) to June 30, 2012 4 3) Condensed Statement of Comprehensive Loss (unaudited) for the three and six months ended June 30, 2012 and 2011 and cumulative from March 19, 2001 (inception) to June 30, 2012 5 4) Condensed Statement of Cash Flows (unaudited) for the six months ended June 30, 2012 and 2011 and cumulative from March 19, 2001 (inception) to June 30, 2012 6 5) Notes to Condensed Financial Statements (unaudited) 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3 Quantitative and Qualitative Disclosures About Market Risk 43 Item 4 Controls and Procedures 43 PART II OTHER INFORMATION Item 1 Legal Proceedings 44 Item 1A Risk Factors 44 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3 Defaults Upon Senior Securities 44 Item 4 Mine Safety Disclosures 44 Item 5 Other Information 44 Item 6 Exhibits 44 SIGNATURES 45 2 Table of Contents PART I Financial Information Item 1
